        Case 2:18-cr-00292-DWA Document 339 Filed 10/30/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
            v.                                    )       Criminal No. 18-292
                                                  )
ROBERT BOWERS                                     )

REQUEST TO FILE DOCUMENT CONCERNING CONFIDENTIAL DEFENSE
        MENTAL HEALTH INVESTIGATION INFORMATION
                  UNDER SEAL AND EX PARTE

       Defendant, Robert Bowers, through counsel, respectfully requests an Order

permitting him to file a document setting forth confidential defense work product

regarding the defense mental health investigation and expert evaluation under seal and ex

parte. In support of this request, counsel state as follows:

       1.        On January 22, 2020, the government filed a Motion to Set Deadlines for

mental health notice(s) (Doc. 180), requesting that any notice be filed by April 23, 2020.

       2.        After an unsuccessful “meet and confer” (Doc. 194), on February 14, 2020,

the defendant responded that the government’s motion was premature and asked the

Court to schedule a status conference to discuss the issues in August 2020, or at a date

following the anticipated completion of the already scheduled three rounds of pretrial

motions. (Doc. 196). In support of the request to set a status hearing on mental health

issues for August, the defense advised the Court of the (pre-COVID pandemic) 22 month

average time between the filing of a Notice of Intent to Seek Death and Rule 12.2




                                              1
        Case 2:18-cr-00292-DWA Document 339 Filed 10/30/20 Page 2 of 5




notice(s) and 20 month average time between the Notice of Intent and an Atkins notice.

(Doc. 196 at 8).

       3.     On February 25, 2020, the Court denied the government’s motion for an

April 23, 2020 deadline and scheduled a status conference for June 25, 2020. The Court’s

Order set forth the expectation that the defense would make productive use of the four

months in the interim. (Doc. 208). Three weeks later, the uncontrolled spread of COVID

necessitated that in-person meetings and fieldwork, including travel for both, be stopped.

       4.     To be clear, the defense has made productive use of time since being

appointed to represent Mr. Bowers, and it substantially intensified those efforts after the

Attorney General rejected Mr. Bowers’ offered guilty pleas to life in prison without the

possibility of release and directed that the death penalty be sought. Indeed, by the time of

the Court’s February 25, 2020 Order, the defense had filed several pretrial motions,

continued to seek and review discovery, and was actively investigating Mr. Bowers’ life

history in accordance with Guidelines promulgated by the American Bar Association for

the Appointment and Performance of Defense Counsel in Death Penalty Cases (rev. Feb.

2003), the Supplementary Guidelines for the Mitigation Function of Defense Teams in

Death Penalty Cases, and relevant case law. The multi-generational investigation is time

consuming and requires in-person interviews as well as extensive record collection,

which cannot happen unless the agencies which maintain those records are open and

sufficiently staffed to respond to requests, something that many governmental and non-

governmental entities still cannot manage due to COVID. In-person interviews cannot


                                             2
        Case 2:18-cr-00292-DWA Document 339 Filed 10/30/20 Page 3 of 5




yet be safely restarted, especially now, as the number of new cases per day is peaking, the

positive test rate remains high, and the death toll continues to rise. Restrictions on travel

and gatherings are again increasing rather than decreasing.

       5.     Despite making the best use of time and pressing forward in other areas less

impacted by COVID (see Status Report, filed contemporaneously with this motion, at

Part V), the defense has been unable to investigate critical components of Mr. Bowers’

life history. As explained in prior filings, the defense relies on that biopsychosocial

history in order to select appropriate experts with the necessary training and

specialization, and the mental health experts depend on the biopsychosocial history in

order to tailor their assessments to the individual and to interpret the data they obtain in

the context of genetic and social determinants of mental illness. Based on the work of the

experts, the defense typically identifies additional investigative work which needs to be

pursued, requiring further interviews and record collection. The experts the defense

began to work with in Mr. Bowers’ case pre-COVID were engaged in this iterative

process with the defense team when the global pandemic shut down the country.

       6.      In anticipation of the first status conference after the national shutdown

due to COVID, the defense sought permission to file a document under seal and ex parte

regarding “the defense team’s investigation and work with experts.” (Doc. 217).

Following the April 14, 2020 telephonic status conference, during which the prosecution

objected to the Court receiving the ex parte information, the Court denied the defense

request, finding it was moot. (Doc. 220). In each status conference report pleading since,


                                              3
        Case 2:18-cr-00292-DWA Document 339 Filed 10/30/20 Page 4 of 5




the defense has offered, albeit without filing a formal request, to provide the Court with

an ex parte pleading specifically focused on confidential defense work with experts.

(Doc. 227, n. 1; Doc. 243, n. 4; Doc. 273, n. 2). The government repeatedly objects to

such an ex parte filing, although it does not dispute that it is not entitled to the

confidential information it contains.

       7.     Contemporaneous with this Request, the defense is filing a public status

report regarding ongoing pandemic-related impediments to effectively defend Mr.

Bowers in this capital prosecution, including the inability to safely conduct field

investigation and mental health expert evaluations. However, because of the Court’s

plans to discuss mental health evidence, (Doc. 279) and the prosecution’s ongoing,

unsupported insistence that the defense is simply delaying for the sake of delay, the

defense seeks again to provide the Court – ex parte – with specifics regarding the state of

its mental health investigation and expert work.

       8.     The document will provide the Court with additional details regarding the

status of the defense investigation as it pertains to the defense’s work with mental health

experts and the challenges to moving forward while COVID continues to present a

serious safety risk to the work of the defense. The document must be provided ex parte

and under seal because the government, as it concedes, is not entitled to defense

confidential work product or attorney-client protected information.

       9.     The defense also requests permission to file the document under seal

without also filing a redacted version.

                                               4
Case 2:18-cr-00292-DWA Document 339 Filed 10/30/20 Page 5 of 5




                            Respectfully submitted,


                            /s/ Judy Clarke
                            Judy Clarke
                            Clarke Johnston Thorp & Rice, PC

                            /s/ Michael J. Novara
                            Michael J. Novara
                            First Assistant Federal Public Defender

                            /s/ Elisa A. Long
                            Elisa A. Long
                            Supervisory Assistant Federal Public Defender




                              5
      Case 2:18-cr-00292-DWA Document 339-1 Filed 10/30/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
                                               )
             v.                                ) Criminal No. 18-292
                                               )
ROBERT BOWERS                                  )

                              ORDER OF COURT

      Upon consideration of Robert Bowers’ Motion for Leave to File Document

Concerning Confidential Defense Mental Health Investigation Information Under Seal

and Ex Parte, it is hereby ORDERED that the Motion is GRANTED.

      It is further ORDERED that Mr. Bowers is not required to file a redacted version

of the document.

      The document shall remain sealed until further Order of the Court.




_____________________                          __________________________
Date                                           Donetta W. Ambrose
                                               United States Senior District Judge
Case 2:18-cr-00292-DWA Document 339-1 Filed 10/30/20 Page 2 of 2
